VAN BRUNT, P. J.
This action was brought to recover salary alleged to be due to the plaintiff. On the 24th of August, 1888, the plaintiff was appointed by the aqueduct commissioners an inspector of masonry, to supervise and inspect the work of the construction of the new aqueduct, on a salary of $120 per month. Plaintiff entered upon his employment, and continued to discharge the duties of his office, from that date to the 16th of November, 1888, when he received the following notice: “Owing to lack of work, as reported by Division Engineer Gowan, you are hereby *2suspended from November 16th, without pay, until such time as your services may be required.” On the 6th of February, 1889, about three months afterwards, the commissioners passed a resolution that, owing to the near completion of the work, the services of “the following inspectors” would be no longer required, and they were therefore dismissed from the employment of the aqueduct commissioners. The list included the name of the plaintiff.
This action was brought to recover salary from November 16, 1888, the time of the alleged suspension, to February 12, 1889, and is based upon the authorities of Gregory v. Mayor, etc., 113 N. Y. 416, 21 N. E. Rep. 119, and Emmitt v. City of New York, 128 N. Y. 117, 28 N. E. Rep. 19, in which it was held that parties holding offices in the various departments could not be suspended without pay, but, in order that their right to salary should be terminated, they should be dismissed. The full force of these decisions, however, seems to have been modified by subsequent cases in which the intent of the parties,-and their understanding, seem, to control the language of the alleged suspension. For example, in the case of Lethbridge v. City of New York, 133 N. Y. 233, 30 N. E. Rep. 975, it was held that a suspension in consequence of insufficient appropriation, and a necessary reduction of force, was equivalent to a dismissal. So, in the case at bar, it seems to us that a suspension upon the ground of lack of work shows an intention to dismiss, and not merely to suspend; and the action of February 6, 1889, does not, in our judgment, in any way qualify this construction. Such action was undoubtedly caused by the fact of the condition of the decision in Gregory v. Mayor, etc., which had been decided by the general term in October, 1887, and was pending in the court of appeals, and actually argued on the 28th of March, 1889; the resolution in question being passed in order to prevent any possible continuance of liability upon the part of the city if a mistake had been previously made. We think a reasonable construction of the suspension was that the plaintiff’s services were no longer required, and that has been held equivalent to a dismissal. The claim made upon the part of the counsel for the respondent, that there was no proof of the proper appointment of the plaintiff to his position as inspector, comes with rather ill grace, in view of the fact that such appointment is admitted in the pleadings. The judgment should be affirmed, with costs.
FOLLETT, J., concurs